Case: 1:14-cv-08347 Document #: 128 Filed: 07/23/19 Page 1 of 1 PageID #:1148

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jermaine Wilson, et al.
                                    Plaintiff,
v.                                                      Case No.: 1:14−cv−08347
                                                        Honorable John Z. Lee
City of Evanston, Illinois
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 23, 2019:


        MINUTE entry before the Honorable John Z. Lee:Motion hearing held on 7/23/19.
For the reasons stated on the record, Defendant's motion to clarify and file a sur reply to
Plaintiff's motion to bar or to limit the proposed expert testimony [126] is granted in part
and denied in part. Defendant's response to Plaintiffs' motion to reconsider [124] shall be
due by 8/26/19; reply due by 9/2/19. Status hearing set for 10/17/19 at 9:00 a.m. Mailed
notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
